          Case 3:17-cv-05769-RJB Document 217 Filed 01/02/20 Page 1 of 11

                                                                   The Honorable Robert J. Bryan

 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT TACOMA
 9   UGOCHUKWU GOODLUCK NWAUZOR,                     Case No.: 3:17-cv-05769-RJB
     FERNANDO AGUIRRE-URBINA,
10   individually and on behalf of all those
     similarly situated,                             DEFENDANT THE GEO GROUP, INC.’S
11                                                   MOTION TO EXCLUDE EXPERT
              Plaintiffs/Counter-Defendants,         TESTIMONY OF JEFFREY MUNSON
12
     v.
13
     THE GEO GROUP, INC.,
14                                                   NOTE ON MOTION CALENDAR:
              Defendant/Counter-Claimant.            Date: January 17, 2020
15

16            Pursuant to Local Rule 16(b)(4) and Federal Rule of Evidence 702, The GEO Group, Inc.

17   (“GEO”) respectfully submits its motion to exclude the expert testimony of Jeffrey Munson.

18                                             INTRODUCTION

19            In support of their claim for damages, Plaintiffs submit an expert report of Mr. Jeffrey

20   Munson, a Psychologist whose professional focus is research about autism, “serious mental

21   illness”, “hallucinations”, and “pregnancy in primates.” Declaration of Colin Barnacle, Ex. A

22   Munson Dep. 9:1-6; 10:16-24 (hereinafter “Munson Dep.”). Plaintiffs provide no justification for

23   why an individual who is trained in Psychology, not mathematical calculations, is qualified to

24   provide expert testimony in the area of damages. And, upon further inquiry at his deposition, Mr.

25   Munson did not provide a suitable basis for his expertise. Put simply, Mr. Munson’s background

26   does not establish the requisite expertise to permit him to testify about damages calculations,

27   employment law, or ICE detainee work programs. Moreover, even if his background were

                                                                       AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.'S MOTION TO
     EXCLUDE EXPERT TESTIMONY OF JEFFREY MUNSON                    1900 Sixteenth Street, Suite 1700
                                                                       Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 1                                     Telephone: 303-260-7712
     51242568;3
          Case 3:17-cv-05769-RJB Document 217 Filed 01/02/20 Page 2 of 11




 1   sufficient, Mr. Munson did not rely upon any commonly accepted methods in reaching his

 2   ultimate opinions. Id. 20:7-10. Nor did he reach his opinions through reliable factual evidence,

 3   but instead, relied upon blind assumptions that were not supported by the documents he

 4   considered. Id. 43:22-25; 44:1-10. Accordingly, he cannot meet the standards for expert

 5   testimony required by Federal Rule of Evidence 702 and his testimony should be excluded.

 6                                                 LAW

 7            Expert testimony is governed by Federal Rule of Evidence 702, which states:

 8            If scientific, technical, or other specialized knowledge will assist the trier of
              fact to understand the evidence or to determine a fact in issue, a witness
 9            qualified as an expert by knowledge, skill, experience, training, or education,
              may testify thereto in the form of an opinion or otherwise, if (1) the testimony
10            is based upon sufficient facts or data, (2) the testimony is the product of
              reliable principles and methods, and (3) the witness has applied the principles
11            and methods reliably to the facts of the case.

12   Interpreting Rule 702, in Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 592 n.10 (1993),

13   the Supreme Court held that in cases where the testimony of a party’s expert is challenged, the

14   district court must act as a “gatekeeper” and rule on the admissibility of the expert testimony and

15   the qualification of expert witnesses. In Kumho Tire, the Supreme Court extended the Daubert

16   and held that Rule 702 applies to all expert testimony, not just “scientific expert testimony.”

17   Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 147 (1999). Admissibility is established by

18   satisfying the two-prong test introduced in Daubert: expert testimony must be both (1) reliable

19   and (2) relevant to the case. Id.; Daubert, 509 U.S. at 592 n.10; Estate of Barabin v. Asten
20   Johnson, Inc., 740 F.3d 457, 463–64 (9th Cir. 2014); Simmons v. Safeway, Inc., No. 18-5522

21   RJB, 2019 WL 2921013, at *1 (W.D. Wash. July 8, 2019) (Bryan, J.). The party seeking

22   admission of expert testimony bears the burden of establishing its admissibility. Daubert, 509

23   U.S. at 592 n. 10.

24                                              ARGUMENT

25   A.       Mr. Munson’s Testimony is Not Reliable.

26            In assessing whether an expert’s testimony is admissible, Rule 702 serves as a guide.

27   Under Rule 702, an expert’s testimony is not reliable unless, “(1) the testimony is based upon
                                                                          AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.'S MOTION TO
                                                                      1900 Sixteenth Street, Suite 1700
     EXCLUDE EXPERT TESTIMONY OF JEFFREY MUNSON                           Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 2                                        Telephone: 303-260-7712

     51242568;3
          Case 3:17-cv-05769-RJB Document 217 Filed 01/02/20 Page 3 of 11




 1   sufficient facts or data, (2) the testimony is the product of reliable principles and methods, and

 2   (3) the witness has applied the principles and methods reliably to the facts of the case.” FRE

 3   702. If the expert’s testimony does not satisfy all three criteria, it should be excluded. Here, Mr.

 4   Munson’s testimony must be excluded because it is (1) based upon insufficient facts and data;

 5   and (2) it is not the product of reliable principles and methods.

 6            1.     Mr. Munson’s Psychology Background Does Not Provide a Reliable
                     Background For His Opinions.
 7

 8            To begin, Mr. Munson seeks to provide testimony that wanders far afield from that which

 9   is reasonably within the province of his qualifications. Mr. Munson is a Psychologist by trade,
10   who focuses on Behavioral Sciences. Declaration of Colin Barnacle, Ex. B, Munson Report at

11   13. Mr. Munson has a Ph. D from the University of Washington in Child Clinical Psychology,

12   the focus of which entailed “treatment and assessment of family’s and children’s mental health

13   issues.” Munson Dep. 8:11-12. Since obtaining his degree, he has worked at the University of

14   Washington “[d]oing research. Studying autism primarily.” Id. at 8:23-25; 9:1-6. He currently

15   focuses his research on “serious mental illness and hallucinations” and “pregnancy in primates.”

16   Id. 10:16-24.

17            As part of his profession, he also manages data, related to psychological conditions, by

18   organizing it in a database. Id. 9:19-20. Mr. Munson has not “been involved in the direct data

19   collection for many years.” Id. 13:23-25. He does not have any specific certificates, degrees, or
20   other qualifications in data analysis. Id. 14:5-13. In fact, he has not taken a course related to data

21   analysis since 1997. Id. 16:21. Beyond that, he is “largely self-taught” and has relied upon

22   “querying google many times to try to figure out different things” to form the basis of his so-

23   called expertise. Id. 17:8-9. Despite not continuing his formal education, Mr. Munson concedes

24   that “statistical methodology is always changing.” Id. 17:17.

25            Nothing about this background provides any basis for his purported expertise in

26   economic damages related to alleged lost wages. To be sure, a lack of training in a specific field

27   provides a sufficient basis for a Court to disqualify an expert. See Samuels v. Holland Am. Line-
                                                                          AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.'S MOTION TO
                                                                      1900 Sixteenth Street, Suite 1700
     EXCLUDE EXPERT TESTIMONY OF JEFFREY MUNSON                           Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 3                                        Telephone: 303-260-7712

     51242568;3
          Case 3:17-cv-05769-RJB Document 217 Filed 01/02/20 Page 4 of 11




 1   USA Inc., 656 F.3d 948, 953 (9th Cir.2011) (finding that a proffered travel industry expert was

 2   not in the position to testify about the customs of the cruise line business specifically because he

 3   never worked in the cruise industry); Laux v. Mentor Worldwide, LLC, 295 F. Supp. 3d 1094,

 4   1098 (C.D. Cal. 2017), aff’d, 786 F. App’x 84 (9th Cir. 2019); Neal-Lomax v. Las Vegas Metro.

 5   Police Dep’t, 574 F. Supp. 2d 1193, 1200 (D. Nev. 2008), aff’d, 371 F. App’x 752 (9th Cir.

 6   2010) (“Rhodes, as an electrical engineer, likely could not offer such an opinion that would

 7   satisfy Nevada’s rule requiring expert medical testimony as to causation.”); Radio Sys. Corp. v.

 8   Lalor, No. C10-828RSL, 2014 WL 4626298, at *2 (W.D. Wash. Sept. 12, 2014) (excluding a

 9   witness who was well educated but lacked experience in the relevant field); Kingsbury v. U.S.
10   Greenfiber, LLC, No. CV 08-00151 DSF AGRX, 2013 WL 7018657, at *2 (C.D. Cal. Nov. 5,

11   2013) (“Even if Beardmore is generally aware of disclosure requirements with respect to the sale

12   of real estate, he has no basis to opine on disclosures relating to this particular insulation

13   product”). Thus, Mr. Munson’s testimony should be excluded on this basis alone.

14            2.    Mr. Munson’s Opinion is Not the Product of Reliable Principles and
                    Methods.
15

16            Insofar as the Court is inclined to decide that Mr. Munson’s background provides a

17   sufficient basis for his testimony in this case, he did not apply reliable principles and methods.

18   JMJ Enterprises, Inc. v. Via Veneto Italian Ice, Inc., No. CIV. A. 97-CV-0652, 1998 WL

19   175888, at *10 (E.D. Pa. Apr. 15, 1998), aff’d, 178 F.3d 1279 (3d Cir. 1999) (“[A]n expert must
20   be able to point to methods that he applied.”). Mr. Munson himself conceded that he cannot

21   satisfy the second requirement of Rule 702:

22                Q· ·Do you have a standard methodology for approaching claims
              for back wages or missed meal breaks?
23
                 A· ·No.· I implement assumptions provided by the attorneys I’m
24            working with relevant to the case at hand.

25            Munson Dep. 20:7-10. And, even giving Mr. Munson the benefit of all doubts (which

26   this Court need not do), the closest Mr. Munson comes to providing a basis for his expertise, is

27   his prior coursework and experience in “multivariant statistical techniques.” Id. 14:13. The two
                                                                         AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.'S MOTION TO
                                                                     1900 Sixteenth Street, Suite 1700
     EXCLUDE EXPERT TESTIMONY OF JEFFREY MUNSON                          Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 4                                       Telephone: 303-260-7712

     51242568;3
          Case 3:17-cv-05769-RJB Document 217 Filed 01/02/20 Page 5 of 11




 1   techniques that Mr. Munson typically uses in his work are “linear mixed models” and

 2   “structural equation models.” Id. 14:20; 15:15. Mr. Munson did not apply either of those

 3   techniques in this case. Id. 15:11-14. In fact, Mr. Munson made “no statistical inferences in [his]

 4   work in this case.” Id. 15:15-16; 62:15-16 (“Q. So this analysis is not a statistical analysis? A.

 5   That’s correct.”).

 6            Indeed, if Mr. Munson were to analyze data here, like in his typical work related to

 7   children with autism, he would obtain a sample and then generalize that sample to the broader

 8   population of all children with autism. Id. 16:1-11. Yet, here, he did not do so. He made no

 9   inference from a sample to a population. Id. That is to say, he did not request sample data for a
10   certain subset of detainees and the number of hours they participated in the VWP—and then

11   apply that to a larger population. Furthermore, in other cases where he has served as an expert,

12   Mr. Munson admitted, he had “detailed information… so the level of detain—the information for

13   that is very different than what I’ve done thus far for—in this GEO case.” Id.. 25:8-11.

14   Accordingly, because Mr. Munson’s opinion consists of nothing more than the ipse dixit of

15   Plaintiffs’ counsel, it should be excluded.

16            3.     Mr. Munson’s Opinions are Based Upon Insufficient Facts and Data.

17            In assessing whether an expert is qualified, this Court’s role is to ensure that the expert

18   “employs in the courtroom the same level of intellectual rigor that characterizes the practice of

19   an expert in the relevant field.” Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 152, 119
20   S.Ct. 1167, 143 L.Ed.2d 238 (1999). In general, the expert’s opinion must be based on

21   principles, techniques, or theories that are generally accepted in his or her profession and must

22   reflect something more than subjective belief and/or unsupported speculation. Daubert, 509 U.S.

23   at 590; see also Gen. Elec. Co. v. Joiner, 522 U.S. 136, (1997) (“Trained experts commonly

24   extrapolate from existing data. But nothing in either Daubert or the Federal Rules of Evidence

25   requires a district court to admit opinion evidence that is connected to existing data only by the

26   ipse dixit of the expert. A court may conclude that there is simply too great an analytical gap

27   between the data and the opinion proffered.”). The failure to independently verify information
                                                                         AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.'S MOTION TO
                                                                     1900 Sixteenth Street, Suite 1700
     EXCLUDE EXPERT TESTIMONY OF JEFFREY MUNSON                          Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 5                                       Telephone: 303-260-7712

     51242568;3
          Case 3:17-cv-05769-RJB Document 217 Filed 01/02/20 Page 6 of 11




 1   that is readily available to an expert is grounds for exclusion. JMJ Enterprises, Inc., 1998 WL

 2   175888, at *10. “[E]xpert testimony that ignores existing data and is based on speculation is

 3   inadmissible.” Id. at *6.

 4            In his deposition, Mr. Munson conceded that an “implicit part of [his] process, too, is to

 5   examine the data.” Munson Dep. 11:18-22. Thus, before interpreting data, he would “want to . . .

 6   ensure its, you know, validity and accuracy.” Id. 11:21-22. One thing, for example, that Mr.

 7   Munson would typically do, is look “for patterns of missing information.” Id. 12:7. Mr. Munson

 8   did not perform any of these preliminary steps here, but rather relied entirely upon Exhibit 20 to

 9   Ryan Kimble’s 30(b)(6) deposition without considering the document’s purpose or limitations.
10   See Declaration of Colin Barnacle, Ex. C, Kimble Dep.

11            Instead, Mr. Munson did not use any of the documents he reviewed to “determine

12   whether or not the information in Exhibit 20 was appropriate or not” Id. 40:1-9. Nor did he use

13   the documents he received, including Mr. Kimble’s deposition, to understand what Exhibit 20

14   represented. Nor did he do the basic task of verifying that the math in Exhibit 20 was accurate,

15   despite his purported ability to perform “simple arithmetic” at an expert level. Id. 41:21-25;

16   64:12-13. Mr. Munson testified that his understanding of the document was that it represented

17   the average length of a workers shift. Id. 43:2-4. But, Ryan Kimble’s deposition made clear that

18   the document represented the maximum number of volunteers that could participate at a time—

19   not the average number that actually did participate. Declaration of Colin Barnacle, Ex. C
20   Kimble Dep. 153:18-25. Despite stating in his report that he reviewed Mr. Kimble’s deposition

21   in creating his report—he admitted at his deposition that he actually had not. Munson Dep.

22   43:16-18; 45:1-4. Nor did he verify whether the methods used to produce it were reliable, have

23   an understanding of the assumptions utilized to create the document, or even find out who

24   created the document. Id. 43:22-25; 44:1-10. And, despite using it across all years—2014 to

25   2018, Mr. Munson did not know what time period the document reflected. Id. 47:1-17. Nor did

26   he know what an entire column of Exhibit 20 represented, testifying he did not know if the

27   column listing different VWP positions represented different jobs. Id. 49:1-6. Despite not
                                                                        AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.'S MOTION TO
                                                                    1900 Sixteenth Street, Suite 1700
     EXCLUDE EXPERT TESTIMONY OF JEFFREY MUNSON                         Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 6                                      Telephone: 303-260-7712

     51242568;3
          Case 3:17-cv-05769-RJB Document 217 Filed 01/02/20 Page 7 of 11




 1   understanding an entire column of the only document upon which he relied, he made no effort to

 2   figure out what the notations therein meant. Id. 49:7-9.

 3            Indeed, he stated that his supposition that each individual worked an average of 1.72

 4   hours per day was merely an “assumption.” Id. 21:14-19. Because he merely relies upon

 5   assumptions, the “opinions I—I offer kinda come with that—that built-in flexibility because I

 6   have no opinion about the veracity of the assumption itself.” Id. 26:16-18. He therefore made no

 7   attempt to assess whether Exhibit 20 was reliable. Id. 75:24-25; 76:1-6.

 8            Additionally, Mr. Munson made assumptions for months in which he did not have data

 9   for, meaning that he assumed both the number of VWP participants in a given month and the
10   average number of hours each individual worked—relying upon only variables and no actual

11   data. Id. 60:23-25; 61:1-3. These assumptions were used for the period of time between March 1,

12   2018 and January, 2019. Id. 61:5-11. Mr. Munson provided no testimony or explanation in his

13   report about why the averages would be reliable or why his methodology of calculating averages

14   would be generally accepted by others in his field. Accordingly, his opinions are not admissible.

15   Tyger Const. Co. Inc. v. Pensacola Const. Co., 29 F.3d 137, 142 (4th Cir. 1994) (“An expert’s

16   opinion should be excluded when it is based on assumptions which are speculative and are not

17   supported by the record.”).

18            Mr. Munson’s failure to assess the validity or accuracy of the data undercuts the

19   reliability of his opinion. Townsend v. Monster Beverage Corp., 303 F. Supp. 3d 1010, 1024
20   (C.D. Cal. 2018) (excluding expert testimony based upon unreliable assumptions). Mr. Munson

21   admitted that if there had been only two barbers working in the VWP, that would have changed

22   the number he used to calculate the lost wages in this case. Munson Dep. 50:17-20. And, had he

23   considered Mr. Kimble’s testimony about how many barbers there could be at a given time, the

24   overall average of 1.72 would have dropped. Id. 51:19-25; 52:1-8. Indeed, Mr. Munson

25   explained that “if there were more people working in longer shift areas, the average would go

26   up.· If there’s fewer people in the longer shifts or more people in the shorter shifts, the average

27   would go down.” Id. 69:4-7. Mr. Munson did not consider any “information about what location
                                                                        AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.'S MOTION TO
                                                                    1900 Sixteenth Street, Suite 1700
     EXCLUDE EXPERT TESTIMONY OF JEFFREY MUNSON                         Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 7                                      Telephone: 303-260-7712

     51242568;3
           Case 3:17-cv-05769-RJB Document 217 Filed 01/02/20 Page 8 of 11




 1   [or position] an individual did work in.” Id. 23:1-3. There was no reason for Mr. Munson to rely

 2   upon inaccurate information. Indeed, he testified that a document, that was in Plaintiffs’

 3   possession well before his report was drafted, “appears to contain the specifics with regard to

 4   which person in which shift. And in that regard, there would be no estimate required . . .” 69:13-

 5   15. But, he was not provided that document to review in his report. Id. at 6. Therefore, his

 6   opinions are inadmissible because they are based upon an unreliable foundation. Kingsbury v.

 7   U.S. Greenfiber, LLC, No. CV 08-00151 DSF AGRX, 2013 WL 7018657, at *2 (C.D. Cal. Nov.

 8   5, 2013) (“Nevin offers no support for this assumption; he does not even address this issue. His

 9   opinions as to Pulte’s profits are therefore not based on a ‘reliable foundation’ and must be
10   excluded.”); Tyger Const. Co. Inc., 29 F.3d at 145 (“This is particularly true, in a situation such

11   as this, when an expert has apparently taken factual data from the specific project in dispute, and

12   formulated estimates of damages. Without accurate factual support, the damages calculations

13   were speculative and the district court abused its discretion in allowing McCoy’s testimony”).

14            4.     Mr. Munson’s Opinion is Not Based Upon Specialized Knowledge.

15            At his deposition, Mr. Munson testified that his methods were “at the end of the day, just

16   arithmetic … and multiplication.” Munson Dep. 36:15-18. Indeed, he explained that the

17   “mathematical operation is—is straightforward and simple. Anyone implementing these

18   assumptions would use those mathematical operations.” Id. 37:5-8; 63:2-10 (“here I’m simply

19   adding . . .”). And, he did not require specialized knowledge to perform this arithmetic. Id.
20   37:15. Mr. Munson has no specialized background in mathematics. He is not an accountant,

21   economist, or member of any other profession requiring financial expertise. Thus, his

22   mathematical calculations are not based upon any specialized knowledge. Accordingly, they are

23   not expert opinions under Rule 702. United States v. Vallejo, 237 F.3d 1008, 1019 (9th Cir.

24   2001) (holding that expert testimony is not helpful to a jury, and thus not relevant, when it

25   addresses an issue that is within “the common knowledge of the average layman.”).

26   ///

27   ///
                                                                        AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.'S MOTION TO
                                                                    1900 Sixteenth Street, Suite 1700
     EXCLUDE EXPERT TESTIMONY OF JEFFREY MUNSON                         Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 8                                      Telephone: 303-260-7712

     51242568;3
           Case 3:17-cv-05769-RJB Document 217 Filed 01/02/20 Page 9 of 11




 1   B.       Mr. Munson’s Testimony Would Confuse the Jury.

 2            “In terms of relevancy, the ‘central concern’ of Rule 702 is whether expert testimony is

 3   helpful to the jury.” Dickinson v. City of Kent, No. C06-1215RSL, 2007 WL 4420931, at *1

 4   (W.D. Wash. Dec. 14, 2007). “‘Expert evidence can be both powerful and quite misleading

 5   because of the difficulty in evaluating it. Because of this risk, the judge in weighing possible

 6   prejudice against probative force under Rule 403 ... exercises more control over experts than

 7   over lay witnesses.’” Daubert, 509 U.S. at 595 (citations omitted).

 8            At his deposition Mr. Munson made clear—he simply applies the assumptions that the

 9   attorneys, for whom he works, ask him to apply—with no independent analysis. Thus, his
10   testimony would serve no other purpose than to amplify Plaintiff’s theory of the case to the

11   status of “expert testimony” without any justification for doing so. He did not consider the

12   whole of the evidence, or even a reliable sample. Because they lack a reliable basis, his opinions

13   would certainly confuse the jury. Accordingly, this Court should exercise its gatekeeping

14   functions to exclude Mr. Munson’s opinion to avoid misleading the jury. Tyger Const. Co. Inc.,

15   29 F.3d at 144 (“When the assumptions made by an expert are not based on fact, the expert’s

16   testimony is likely to mislead a jury, and should be excluded by the district court.”).

17                                         CONCLUSION

18            For the foregoing reasons, this Court should grant GEO’s motion to exclude Mr.

19   Munson’s testimony.
20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///
                                                                         AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.'S MOTION TO
                                                                     1900 Sixteenth Street, Suite 1700
     EXCLUDE EXPERT TESTIMONY OF JEFFREY MUNSON                          Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 9                                       Telephone: 303-260-7712

     51242568;3
          Case 3:17-cv-05769-RJB Document 217 Filed 01/02/20 Page 10 of 11




 1            Respectfully submitted, this 2nd day of January, 2020.

 2                                          By: s/ Colin L. Barnacle
                                            AKERMAN LLP
 3                                          Colin L. Barnacle (Admitted pro hac vice)
                                            Christopher J. Eby (Admitted pro hac vice)
 4
                                            Ashley E. Calhoun (Admitted pro hac vice)
 5                                          Adrienne Scheffey (Admitted pro hac vice)
                                            Allison N. Angel (Admitted pro hac vice)
 6                                          1900 Sixteenth Street, Suite 1700
                                            Denver, Colorado 80202
 7                                          Telephone: (303) 260-7712
                                            Facsimile: (303) 260-7714
 8
                                            Email: colin.barnacle@akerman.com
 9                                          Email: christopher.eby@akerman.com
                                            Email: ashley.calhoun@akerman.com
10                                          Email: adrienne.scheffey@akerman.com
                                            Email: allison.angel@akerman.com
11

12                                          By: s/ Joan K. Mell
                                            III BRANCHES LAW, PLLC
13                                          Joan K. Mell, WSBA #21319
                                            1019 Regents Boulevard, Suite 204
14                                          Fircrest, Washington 98466
                                            Telephone: (253) 566-2510
15                                          Facsimile: (281) 664-4643
16                                          Email: joan@3brancheslaw.com

17                                          Attorneys for Defendant The GEO Group, Inc.

18

19
20

21

22

23

24

25

26

27
                                                                           AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.'S MOTION TO
                                                                       1900 Sixteenth Street, Suite 1700
     EXCLUDE EXPERT TESTIMONY OF JEFFREY MUNSON                            Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 10                                        Telephone: 303-260-7712

     51242568;3
          Case 3:17-cv-05769-RJB Document 217 Filed 01/02/20 Page 11 of 11



 1                                    PROOF OF SERVICE
 2            I hereby certify on the 2nd day of January, 2020, pursuant to Federal Rule of Civil
 3   Procedure 5(b), I electronically filed and served the foregoing DEFENDANT THE GEO
 4   GROUP, INC.’S MOTION TO EXCLUDE EXPERT TESTIMONY OF JEFFREY
 5   MUNSON via the Court’s CM/ECF system on the following:
 6   SCHROETER GOLDMARK & BENDER
     Adam J. Berger, WSBA #20714
 7   Lindsay L. Halm, WSBA #37141
     Jamal N. Whitehead, WSBA #39818
 8   Rebecca J. Roe, WSBA #7560
     810 Third Avenue, Suite 500
 9   Seattle, Washington 98104
     Telephone: (206) 622-8000
10   Facsimile: (206) 682-2305
     Email: hberger@sgb-law.com
11   Email: halm@sgb-law.com
     Email: whitehead@sgb-law.com
12   Email: roe@sgb-law.com
13   THE LAW OFFICE OF R. ANDREW FREE
     Andrew Free (Admitted Pro Hac Vice)
14   P.O. Box 90568
     Nashville, Tennessee 37209
15   Telephone: (844) 321-3221
     Facsimile: (615) 829-8959
16   Email: andrew@immigrantcivilrights.com
17   OPEN SKY LAW PLLC
     Devin T. Theriot-Orr, WSBA #33995
18   20415 72nd Avenue S, Suite 100
     Kent, Washington 98032
19   Telephone: (206) 962-5052
     Facsimile: (206) 681-9663
20   Email: devin@openskylaw.com
21   MENTER IMMIGRATION LAW, PLLC
     Meena Menter, WSBA #31870
22   8201 164th Avenue NE, Suite 200
     Redmond, Washington 98052
23   Telephone: (206) 419-7332
     Email: meena@meenamenter.com
24
     Attorneys for Plaintiffs
25

26                                              s/ Nick Mangels
                                                Nick Mangels
27
                                                                      AKERMAN LLP
     PROOF OF SERVICE                                             1900 Sixteenth Street, Suite 1700
     (3:17-CV-05769-RJB) – PAGE 11                                    Denver, Colorado 80202
                                                                     Telephone: 303-260-7712

     51242568;3
